Citation Nr: 0606077	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left (minor) 
acromnioclavicular (AC) joint.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1962 to August 1966.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision that granted service connection for the 
veteran's left shoulder disability, rated 20 percent.  In 
December 2004, the veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of this hearing 
is of record.  In February 2005, this matter was remanded for 
further evidentiary development and notice.


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  Throughout the appeal period the veteran's left (minor) 
shoulder motion is not shown to have been limited to less 
than midway between the side and shoulder level; fibrous 
union or ankylosis of the shoulder is not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for degenerative joint 
disease of the left acromnioclavicular joint is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic Codes (Codes) 
5200, 5201, 5202, 5203 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A February 2003 statement of the case (SOC) properly (see 
VAOPGCPREC 8-2003 (Dec. 2003)) provided notice on the 
downstream issue of an increased initial rating assigned with 
the grant of service connection, and a November 2005 
supplemental SOC (SSOC) updated the information regarding the 
status of the case and provided the full test of the 
regulation implementing the VCAA, including (at p.3) that the 
claimant is to be advised to submit any evidence in his 
possession pertinent to his claim.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  He has been afforded VA examinations.  The 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of facts pertinent to 
the claim.  He is not prejudiced by the Board's proceeding 
with appellate review of the merits of the claim at this 
time.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

II. Factual Background

The record shows that the veteran's left shoulder disability 
is the result of an injury sustained in an accident in 
service, including separation of the clavicle.  There was 
open reduction and fixation of the shoulder.  

A letter from P. V., Jr., M.D. received in September 2000 
advises that the veteran had a long history of severe left 
shoulder pain with decreased range of motion, and that he had 
restrictions in the use of the left arm.

A February 2001 VA treatment record reflects that examination 
of the left shoulder revealed a well-healed incision, no 
significant muscular atrophy, mild pain with palpation of the 
AC joint, and no significant weakness in musculature.  In 
April 2001 the veteran reported that pain increased with 
overhead activities.

Private medical records show that in May 2001, the veteran 
received a steroid injection in the left shoulder.  

On May 2001 VA examination it was noted that the veteran was 
right-handed.  He complained of a lot of pain in the left 
shoulder, aggravated by lifting, pushing, or pulling.  
Aspirin and rest provided some relief.  The examiner found 
that there was no atrophy of the supraspinatus, 
infraspinatus, or deltoid.  There was a well-healed surgical 
scar across the left clavicular region.  Mild tenderness was 
noted over the left AC joint and left bicipital tendon 
region.  Active range of left shoulder motion was flexion to 
130 degrees, abduction to 106 degrees, internal rotation to 
70 degrees, and external rotation to 90 degrees, without 
pain.  Passive motion was flexion to 150 degrees with a 
pulling sensation, abduction to 160 degrees with mild 
discomfort/pain, internal rotation to 85 degrees with mild 
discomfort, and external rotation to 90 degrees with mild 
discomfort.

On April 2004 VA examination, the veteran complained of 
constant pain in the left shoulder and that he was somewhat 
limited in work due to pain.  The pain was alleviated with 
rest and Tylenol.  The physician noted that there was no 
erythema, swelling, or atrophy of the left shoulder.  There 
was tenderness to palpation of the AC joint.  Range of motion 
of the shoulder was full with end-range pain.  Muscle 
strength testing was 5/5 and sensation was intact.

A December 2004 statement from DR. P. V. indicates that the 
veteran's left shoulder disability had become more severe and 
debilitating, and affected range of motion and use of his 
arm.  He reported difficulty lifting or carrying objects 
heavier than 5 pounds with his left arm due to pain and 
decreased motion.

In December 2004, the veteran testified that he rarely had 
edema in the left shoulder.  He stated that it ached and was 
very painful during the day, with pain radiating to the neck, 
and elbow.  He stated that if it were not for the fact that 
he worked for his stepson, he would not be able to perform 
his job as a foreman.  

On September 2005 VA examination, the examiner reviewed the 
claims file.  The veteran reported intermittent left shoulder 
pain with weakness and stiffness, but no swelling, locking, 
or instability.  He reported flare-ups once a day lasting 6-8 
hours, and that symptoms increased with activity, lifting 
more than 10 pounds, in the morning, and in cold, damp 
weather.  The examiner tested both active and passive ranges 
of left shoulder motion.  Forward elevation was from zero to 
120 degrees, abduction was to 120 degrees, adduction was to 
30 degrees, internal rotation was to 30 degrees, and external 
rotation was to 80 degrees.  With repetitive use, there was 
no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  Motor function of the left 
shoulder was 4/5; there were no clinical signs of atrophy or 
instability.  

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, the entire appeal 
period is for consideration, and separate ratings may be 
assigned for separate periods of time, based on facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, it is 
noteworthy that symptoms of the veteran's left shoulder 
disability have not varied significantly during the appeal 
period.  Consequently, "staged" ratings are not indicated.   

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10.

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the veteran is right-handed, his left 
shoulder is the minor extremity.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The veteran's service-connected left shoulder disability is 
currently rated as 20 percent disabling, the maximum rating 
under Code 5203.  38 C.F.R. § 4.71a.  Hence, the focus must 
be on alternate rating criteria that provide for a 30 percent 
(or higher) rating.  

As the service connected left shoulder disability encompasses 
arthritis (rated based on limitation of motion, Codes 5003, 
5010), Code 5201 is for consideration.  Code 5201 provides a 
20 percent rating when there is motion limitation of the 
minor arm to shoulder level or to midway between the side and 
shoulder level.  A 30 percent rating requires motion 
limitation to 25 degrees from the side.  38 C.F.R. § 4.71a.

There is no competent evidence that at any time during the 
appeal period left shoulder motion from the side (abduction) 
was to less than midway between the side and shoulder level.  
The greatest limitation of abduction shown (on May 2001 VA 
examination) was to 106 degrees.  When pain was reported as 
limiting motion, it was at end-range of near full abduction.  
See April 2004 VA examination report.  On September 2005 VA 
examination it was noted that other factors (pain, fatigue, 
weakness, or lack of endurance with repetition) did not 
result in additional motion limitation.  Hence, it is not 
shown that the left shoulder disability is at (or 
approximates) the level of severity required for a higher 
rating under Code 5201.

Other potentially applicable Codes include Code 5200, which 
requires scapulohumeral ankylosis, and (as the service 
connected disability includes post fixation separation of the 
clavicle) Code 5202, which provides for rating shoulder/arm 
disability based on impairment such as loss of head of the 
humerus; nonunion, or fibrous union.  As the record does not 
show such pathology, a rating under Code 5200 or 5202 is not 
warranted.  

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the statements must be viewed in light of 
documented clinical findings, which do not include symptoms 
warranting increase. The preponderance of the evidence is 
against the claim and it must be denied. 


ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the (minor) acromnioclavicular joint is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


